UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 414-765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2007 Date of previous fiscal year end: June 30, 2006 Date of reporting period: March 31, 2007 Item 1. Schedule of Investments. Leader Short Term Bond Fund Schedule of Investments March 31, 2007 (Unaudited) Principal Amount Value ASSET BACKED SECURITY 2.04% Core Investment Grade Trust 4.642%, 11/30/2007 $ 500,000 $ 497,688 TOTAL ASSET BACKED SECURITY (Cost $497,886) 497,688 CORPORATE BONDS 27.99% Bombardier, Inc. (a) 6.300%, 05/01/2014 (Acquired 11/09/2006, Cost $375,990) 400,000 382,000 Bowater Inc. 9.375%, 12/15/2021 100,000 101,000 Bowater Canada Finance 7.950%, 11/15/2011 250,000 244,375 CBS Corp. 5.625%, 05/01/2007 250,000 250,032 Cellu Tissue Holdings 9.750%, 03/15/2010 250,000 251,250 CNA Financial Corp. 6.450%, 01/15/2008 250,000 251,781 Comcast Cable Corp. 8.375%, 05/01/2007 750,000 751,708 Doral Financial Corp (b) 6.190%, 07/20/2007 400,000 378,040 Fairfax Financial Holdings Ltd. 6.875%, 04/15/2008 50,000 50,375 7.750%, 04/26/2012 300,000 300,000 JPMorgan Chase Co. 7.250%, 06/01/2007 200,000 200,450 LCI International, Inc. 7.250%, 06/15/2007 500,000 501,250 New Cingular Wireless Service 7.500%, 05/01/2007 250,000 250,381 Pepco Holdings, Inc. 5.500%, 08/15/2007 500,000 499,850 Qwest Capital Funding, Inc. 7.250%, 02/15/2011 250,000 257,188 Rite Aid Corp. 8.125%, 05/01/2010 500,000 516,250 Sears Roebuck Acceptance Corp. 7.000%, 06/15/2007 170,000 170,174 Time Warner, Inc. 6.150%, 05/01/2007 750,000 750,213 Unisys Corp. 7.875%, 04/01/2008 300,000 303,000 6.875%, 03/15/2010 200,000 201,000 U.S. West Capital, Inc. 6.375%, 07/15/2008 200,000 202,000 TOTAL CORPORATE BONDS (Cost $6,763,749) 6,812,317 FOREIGN BONDS 22.68% Australia 1.64% Australian Government 5.750%, 04/15/2012 500,000 398,896 Brazil 4.39% Fed Republic of Brazil 12.500%, 01/05/2016 900,000 501,917 12.500%, 01/05/2022 1,000,000 567,636 1,069,553 Canada 2.11% Canadian Government 3.750%, 06/01/2012 600,000 512,975 Dominica 1.99% Kreditanst Fur Wei 11.750%, 08/08/2008 32,200,000 484,260 Luxembourg 1.95% European Investment Bank 12.000%, 05/05/2009 950,000 476,037 Mexico 7.99% Mexico(utd Mex St) 9.000%, 12/24/2009 5,000,000 471,135 Mexico Fixed 9.000%, 12/22/2011 7,500,000 721,072 United Mexican States 8.000%, 12/19/2013 8,100,000 753,698 1,945,905 New Zealand 1.62% New Zealand Government 7.000%, 07/15/2009 550,000 393,534 Spain 0.99% Instituto de Credito Oficial 6.000%, 10/19/2009 300,000 239,895 TOTAL FOREIGN BONDS (Cost $5,347,759) 5,521,055 Shares INVESTMENT COMPANY 3.07% Profunds Rising U.S. Dollar ProFund 24,470 747,553 TOTAL INVESTMENT COMPANY (Cost $750,000) 747,553 Principal Amount U.S. Government Agencies & Obligations 13.93% Federal Home Loan Mortgage Corp. (d) 3.540%, 06/15/2035 430,073 415,441 Federal Home Loan Mortgage Corp., Principal Only (c) (d) 0.00%, 01/15/2035 394,664 377,115 Federal Home Loan Mortgage Corp., Principal Only (c) (d) 0.00%, 02/15/2036 702,697 569,531 Federal Home Loan Mortgage Corp. (d) 5.298%, 09/15/2036 458,537 438,626 Federal Home Loan Mortgage Corp., Principal Only (c) (d) 0.00%, 09/15/2036 694,203 641,481 Federal Home Loan Mortgage Corp., Principal Only (c) (d) 0.00%, 09/15/2036 574,969 526,364 Federal National Mortgage Association, Principal Only (c) (d) 0.00%, 08/25/2036 439,983 418,314 U.S. Treasury Strip (c) 0.000%, 11/15/2015 5,000 3,350 TOTAL U.S. GOVERNMENT AGENCIES & OBLIGATIONS (Cost $3,530,019) 3,390,222 SHORT TERM INVESTMENTS 26.69% Commercial Paper 20.52% (c) Clorox Company Commercial Paper 0.000%, 04/16/2007 750,000 748,344 CVS Corporation Commercial Paper 0.000%, 04/09/2007 750,000 749,108 Davenport Commercial Paper 0.000%, 04/11/2007 750,000 748,894 Freedom Park Commercial Paper 0.000%, 04/10/2007 750,000 749,001 Liz ClaiborneCommercial Paper 0.000%, 04/04/2007 1,000,000 999,556 New York Times Commercial Paper 0.000%, 04/12/2007 1,000,000 998,353 TOTAL COMMERCIAL PAPER (Cost $4,993,256) 4,993,256 Money Market 6.17% Fidelity Institutional Prime Money Market (e) 5.23% 1,502,283 1,502,283 TOTAL MONEY MARKET (Cost $1,502,283) 1,502,283 TOTAL SHORT TERM INVESTMENTS (Cost $6,495,539) 6,495,539 Total Investments(Cost $23,384,952) 96.40% 23,464,374 Other Assets in Excess of Liabilities 3.60% 875,421 TOTAL NET ASSETS 100.00% $ 24,339,795 Footnotes Percentages are stated as a percent of net assets. (a) Restricted security purchased pursuant to Rule 144 A of the Securities Act of 1933. (b) Variable Rate security; the coupon rate shown represents the rate at March 31, 2007. (c) Non-income producing. (d) Collateralized mortgage obligation (CMO) (e) Variable rate security; the money market rate shown represents the rate at March 31, 2007. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $ 23,384,952 Gross unrealized appreciation 273,035 Gross unrealized depreciation (193,613) Net unrealized appreciation $ 79,422 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer has concluded, based on an evaluation of the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)), the disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter ended March 31, 2007 that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By:/s/Joseph Neuberger Joseph Neuberger, President and Treasurer DateMay 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. By:/s/Joseph Neuberger Joseph Neuberger, President and Treasurer DateMay 30, 2007
